Citation Nr: 0027796	
Decision Date: 10/20/00    Archive Date: 10/26/00

DOCKET NO.  99-15 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an evaluation greater than 70 percent for post 
traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Crowley, Associate Counsel



INTRODUCTION

The veteran served on active duty from December 1968 to June 
1972.  The record reflects that he also had one year and nine 
months of prior unverified service.  

This appeal arose from an April 1999 rating decision of the 
Montgomery, Alabama, Department of Veterans Affairs (VA), 
Regional Office (RO), which denied the benefit sought.  

We note that the veteran initially requested a hearing, but 
that he subsequently withdrew this request and waived his 
right to a hearing in a January 2000 document.  

Finally, we note that the veteran may have raised an informal 
increased evaluation claim with respect to his service-
connected shell fragment wound to the stomach.  This matter 
is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All evidence necessary for the equitable disposition of 
the veteran's claim for an evaluation greater than 70 percent 
for PTSD has been developed.

2.  The veteran's PTSD is manifested primarily by 
concentration and attention deficits, and short term memory 
dysfunction.


CONCLUSION OF LAW

The criteria for a 100 percent evaluation for PTSD have not 
been met.  38 U.S.C.A. §§ 1155, 5107(a) (West 1991); 
38 C.F.R. Part 4, §§ 4.1, 4.2, 4.7, 4.130 Diagnostic Code 
9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board finds that the veteran's claim is well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991), that is, this claim is plausible.  He has not alleged 
that any records of probative value that may be obtained, and 
which are not already sought by VA or associated with his 
claims folder, are available.  The Board accordingly finds 
that the duty to assist him, as mandated by 38 U.S.C.A. 
§ 5107(a) (West 1991), with regard to this claim has been 
satisfied.

Service connection for PTSD was established in a July 1997 
rating decision, wherein a 50 percent rating was assigned.  
The RO noted that the record contained evidence of in-service 
stressors, and that PTSD was diagnosed during a June 1997 
examination.  The veteran disagreed with that evaluation, and 
a 70 percent evaluation was subsequently assigned in an 
August 1998 Board decision.  The veteran next filed an 
increased rating claim in February 1999.  

As indicated above, the veteran contends that the 70 percent 
rating currently in effect does not adequately reflect the 
severity of his PTSD disability, and that a total schedular 
evaluation should be assigned.  

The severity of  PTSD is ascertained, for VA rating purposes, 
by application of the criteria set forth in Diagnostic Code 
9411 of VA's Schedule for Rating Disabilities, 38 C.F.R. Part 
4 (Schedule).

The current 70 percent rating contemplates occupational and 
social impairment, with deficiencies in most areas, such as 
work, school, family relations, judgment, thinking or mood; 
due to such symptoms as:  suicidal ideation; obsessive 
rituals which interfere with routine activities; speech that 
is intermittently illogical, obscure or irrelevant; near 
continuous panic or depression affecting the ability to 
function independently, appropriately, and effectively; 
impaired impulse control; spatial disorientation; neglect of 
personal appearance and hygiene; a difficulty in adapting to 
stressful circumstances, and an inability to establish and 
maintain effective relationships.  

A 100 percent rating contemplates total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent ability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives; own occupation, or 
own name.

A March 1999 VAE report shows that the examiner opined that 
the veteran's PTSD, deformity of his left shoulder with 
decreased function of his left hand and bilateral arthritis 
of the knees mitigate against the patients obtaining gainful 
employment.  

The recent evidence includes a VA PTSD report dated April 
1999.  The examiner noted that the veteran was casually 
dressed, appropriate for age and climate.  His grooming and 
hygiene was noted to be fair, speech was spontaneous with a 
slight tremulous rhythm.  Conversation was hesitant and 
increased in amount, primarily by problems he experienced in 
daily living.  Though content revealed frequent thoughts and 
memories of events that occurred in Vietnam.  Thinking was 
tangential and circumstantial at times.  Attitude was 
pleasant and cooperative.  He was able to interact and relate 
to the examiner appropriately.  He exhibited an increased 
motor movement, and nervously shook some part of his body 
throughout the interview.  Thought content revealed 
occasional suicidal thoughts, but he denied any plans or 
homicidal ideations.  He was able to set priorities and make 
appropriate decisions to common problems of daily living.  He 
seemed capable of managing his financial affairs without any 
assistance.  The diagnosis was PTSD, and adult adjustment 
disorder with anxiety and depression.  The examiner noted in 
this regard that the veteran identified his inability to cope 
with his inability to work and perform physical activities, 
"as what he is having difficulty adjusting to."  He was 
very frustrated and felt inadequate and useless since he 
could not work.  "Work was a means of him coping with 
symptoms of PTSD and since he does not have this outlet, he 
feels overwhelmed with the symptoms."  The examiner assessed 
his GAF at 50.  

A GAF score of 41- 50 contemplates serious symptoms, (e.g., 
suicidal ideation, severe obsessional rituals, frequent 
shoplifting) OR any serious impairment in social, 
occupational or school functioning (e.g., no friends, unable 
to keep a job).  American Psychiatric Association, 
"Diagnostic Criteria from DSM-IV".

An addendum to a VA report is also dated April 1999, and 
shows that the veteran provided an oral history of injury to 
his left shoulder in service.  Specifically, the examiner 
reported "he saw an orange ball and was hit by the 
fragments.   ...[A] medic saw how badly wounded he was with an 
injury to his left shoulder, and he was subsequently treated 
in a Medivac. ... In 1996 he went to a [VAH]...because of the 
pain.  He stated that the let arm 'draws' and he is unable to 
use it."  

A mental health note dated February 2000 shows that the 
veteran was diagnosed with PTSD, and that the psychiatrist 
noted that the veteran was living with chronic PTSD and its 
effects on all aspects of his life...and that he was unable to 
maintain gainful employment.  "[The veteran] continues to be 
totally and permanently disabled by his chronic PTSD and 
related sequela to physical injuries in combat."  His GAF 
was assessed at 45.  The examiner also noted that the most 
debilitating symptoms by far have been his symptoms of 
increased arousal and anxiety, complicated by depression and 
irritability. He has not been able to work since 7/28/95, as 
his symptoms increasingly interfered with his ability to 
function safely and efficiently in a normal workplace 
environment.  He literally became a safety hazard around his 
fellow employees as loud noises or unexpected movements put 
him into "combat mode".  He would flatly refuse to follow 
supervisor's suggestions, not being able to tolerate feelings 
of loss of control.  With starting on psychotropic 
medications, some of the symptoms of anger, depression and 
anxiety were ameliorated, but then they caused their own 
problems in the workplace, with concentration and attention 
deficits, and short term memory dysfunction.    

After a review of the record, the Board finds that a 70 
percent evaluation most closely approximates the veteran's 
current disability level.  38 C.F.R. § 4.7 (1999).  That is, 
the objective evidence of record does not show that he 
displays any of the symptoms suggestive of a 100 percent 
schedular evaluation, such as: gross impairment in thought 
processes or communication; grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
ability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; memory loss for names of close relatives; own 
occupation, or own name.  Specifically, although recent 
memory was reported to be inadequate, his memory is not shown 
to be impaired to the extent that he cannot recall his own 
name.  His hygiene was noted to be adequate, and he was found 
largely competent to manage his own finances.  Although he 
admitted to suicidal thoughts, this finding corresponds to a 
70 percent rating.  There was no evidence that he was 
homicidal, or that he had suicidal plans.  Gross impairment 
in thought processes or communication is not shown, nor is 
grossly inappropriate behavior.  He was able to set 
priorities and make appropriate decisions to common problems 
of daily living.  He seemed capable of managing his financial 
affairs without any assistance.  In brief, the totality of 
the evidence does not support a 100 percent schedular 
evaluation.  

Although the February 2000 VA report found that the veteran 
was "unable to maintain gainful employment", it concluded 
that he "continues to be totally and permanently disabled by 
his chronic PTSD and related sequela to physical injuries in 
combat."  (Italics added).  In addition, the March 1999 VAE 
report shows that the combined effects of the PTSD, deformity 
of his left shoulder with decreased function of his left hand 
and bilateral arthritis of the knees mitigate against 
obtaining gainful employment.  In light of this evidence, the 
Board concludes that the evidence shows that the veteran is 
not unemployable solely due to his PTSD.  In fact, the 
evidence shows that many of his PTSD symptoms improved with 
starting on psychotropic medications.  Although there may 
have been side effects of this medication, the evidence does 
not show that a 100 percent evaluation is warranted, as 
indicated above.  Thus, the claim for an increased evaluation 
of PTSD must be denied.  

Review of the record does not reveal that the RO expressly 
considered referral of this issue to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
for the assignment of an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) (1999).  This regulation provides 
that, to accord justice in an exceptional case where the 
schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the above for 
assignment of an extraschedular evaluation commensurate with 
average earning capacity impairment.  The United States Court 
of Appeals for Veterans Claims (Court) has held that the 
Board is precluded by regulation from assigning an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1999) in 
the first instance; however, the Board is not precluded from 
raising this question, and in fact is obligated to read 
liberally all documents and oral testimony of record and 
identify all potential theories of entitlement to a benefit 
under the law and regulations.  Floyd v. Brown, 9 Vet.App. 88 
(1996).   The Court has further held that the Board may 
affirm the RO's conclusion that referral is not required, or 
may reach that conclusion on its own, Bagwell v. Brown, 9 
Vet. App. 337, 339, and that it must address referral under 
38 C.F.R. § 3.321(b)(1) (1999) only where circumstances are 
presented which the Director, Compensation and Pension 
Service, might consider exceptional or unusual.  Shipwash v. 
Brown, 8 Vet.App. 218, 227 (1995).  Having reviewed the 
record with these mandates in mind, the Board finds no basis 
for further action on this question at this time.  



	(CONTINUED ON NEXT PAGE)







ORDER

Entitlement to an evaluation greater than 70 percent for PTSD 
is denied.  



		
	JAMES W. ENGLE
	Acting Veterans Law Judge
	Board of Veterans' Appeals



 

